Title: To James Madison from James Simpson, 6 September 1803
From: Simpson, James
To: Madison, James


					
						Triplicate
						No. 63.
						Sir
						Tangier 6th. September 1803.
					
					Mr. Gavino having sent me the Remainder of the Articles necessary to be provided previous to His Majestys arrival here, and transmitted an Account thereof, I have this day drawn another Bill on you payable to his Order thirty days after presentation for five hundred and fifty dollars, which with the One thousand advised under 15th. last Month you will be pleased to order to be paid and charged for this Service; whereof a particular Account will be transmitted, distinct from all others.  I have the honour to be Sir Your Most Obedient and Most Humble Servant
					
						James Simpson
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
